Filed Pursuant to Rule 424(b)(3) SEC File No.333-158129 Prospectus Bio-Solutions Corp. a Nevada corporation 5,600,000 Shares of Common Stock This prospectus relates to 5,600,000 shares of common stock of Bio-Solutions Corp., which are issued and outstanding shares of our common stock, acquired by the selling security holders in private placement transactions which were exempt from the registration and prospectus delivery requirements of the Securities Act of 1933. Our common stock is quoted on the Over the Counter Bulletin Board under the symbol "BISU". As of March 18, 2009,the closing price was $0.47 per share. The selling stockholders have advised us that they will sell the shares of common stock from time to time in the open market, on the OTC Bulletin Board, in privately negotiated transactions or a combination of these methods, at market prices prevailing at the time of sale, at prices related to the prevailing market prices, or at negotiated prices. We will not receive any of the proceeds from the sale of those shares being offered by the selling shareholders. There is a limited trading market for our common stock. We cannot give you any assurance that a more active trading market in our common stock will develop, or if such a market does develop, that it will continue. You should read this prospectus carefully before you invest in our common stock offered hereby. See “Risk Factors” on Pages4 to 6 for factors to be considered before purchasing shares of our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state or other jurisdiction where the offer or sale of these securities is not permitted. The date of this prospectus is May 11, 2009. 1 TABLE OF CONTENTS Prospectus Summary 3 Risk Factors 4 Forward Looking Statements 7 Use of Proceeds 7 Determination of Offering Price 7 Dilution 7 Selling Security Holders 7 Plan of Distribution 8 Legal Proceedings 9 Directors Executive Officers Promoters and Control Persons 9 Security Ownership of Certain Beneficial Owners andManagement 10 Description of Securities 10 Interest of Named Experts and Counsel 10 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 10 Organization Within Last Five Years 10 Description of Business 11 Management's Discussion and Analysis of Financial Conditionand Results of Operations 12 Description of Property 14 Certain Relationships and Related Transactions 15 Market for Common Equity and Related Stockholder Matters 15 Executive Compensation 17 Financial Statements 18 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 30 Legal Matters 30 Experts 30 Additional Information 30 2 Prospectus Summary You should read this summary together with the entire prospectus, including the more detailed information in our financial statements and related notes appearing elsewhere in this prospectus. Our Business: Our principal business address is 14517, Joseph Marc Vermette, Mirabel (Québec), Canada J7J 1X2.Our telephone number (888) 686-2611. We are a manufacturer of a premix product for the poultry industry called Nutra-Animal. Nutra-Animal is an anti-oxidant containing wheat middlings, vitamin E, calcium carbonate, shrimp flour, sodium, selenite and fish oil.We have conducted studies that we believe demonstrate the positive impact of Nutra-Animal on growth and reinforcement of the immune system. Our state of organization: We were incorporated in Nevada on March 27, 2007. Summary financial information: The summary financial information set forth below is derived from the more detailed financial statements appearing elsewhere in this prospectus.We have prepared our financial statements contained in this prospectus in accordance with accounting principles generally accepted in the United States. All information should be considered in conjunction with our financial statements and the notes contained elsewhere in this prospectus. Income Statement For the Year Ended December 31, 2008 For the Period from Inception on March 27, 2007 through December 31, 2007 Revenue 51,647 37,951 Gross Profit (Loss) (10,703) 21,806 Operating Expenses 514,180 86,459 Net Loss (529,289) (64,653) Net Loss Per Share (0.06) (0.01) Balance Sheet December 31, 2008 December 31, 2007 Total Assets 194,609 79,448 Total Liabilities 169,040 14,281 Shareholders' Equity (Deficit) 25,569 65,167 Number of shares being offered: The selling security holders want to sell 5,600,000 shares of our issued and outstanding common stock. The selling stockholders have advised us that they will sell the shares of common stock from time to time in the open market, on the OTC Bulletin Board, in privately negotiated transactions or a combination of these methods, at market prices prevailing at the time of sale, at prices related to the prevailing market prices, or at negotiated prices. Estimated use of proceeds: We will not receive any of the proceeds from the sale of those shares being offered by the selling security holders. 3 RISK FACTORS In addition to the other information in this prospectus, the following risk factors should be considered carefully in evaluating our business before purchasing any of our shares of common stock. A purchase of our common stock is speculative in nature and involves a lot of risks. Any person who cannot afford the loss of his or her entire purchase price for the offered shares should not purchase of the offered shares because such a purchase is highly speculative and involves significant risks. Our business objectives must also be considered speculative, and we cannot guaranty that we will satisfy those objectives. Purchasers of the offered shares may not realize any return on their purchase of the offered shares. Purchasers may lose their investments in us completely. Risks Related to our Business: We have a limited operating history upon which an evaluation of our prospects can be made. We were formed on March 27, 2007. Our lack of operating history in the animal feed industry, which makes an evaluation of our business and prospects very difficult. Our prospects must be considered speculative, considering the risks, expenses, and difficulties frequently encountered in the establishment of a new business. We cannot be certain that our business will be successful or that we will generate significant revenues and become profitable. We have limited revenues to sustain our operation We are a smallcompany that is currently developing our business. To date, we have only generated very limited revenues. The success of our business operations will depend on our ability to obtain clients and provide quality products to those clients. We are not able to predict if we will be able to develop our business and generate significant revenues. If we are not able to complete the successful development of our business plan, generate significant revenues and attain sustainable operations, then our business will fail. We have incurred a net loss since inception and expect to incur net losses for the foreseeable future. Our accumulated deficit through December 31, 2008 was$593,942. We expect to incur operating and capital expenditures for the next year and, as a result, we expect significant net losses in the future. We will need to generate significant revenues to achieve and maintain profitability. We may not be able to generate sufficient revenues to achieve profitable operations. We are dependent on one supplier for the main ingredient used in our product, and we do not currently have any other source for that ingredient. We rely on one key supplier for the main ingredient used in our product. We cannot guaranty that the said supplier will continue to supply us with the main ingredient used in our product. In the event that we cannot buy the ingredient from that supplier, we will need to develop a relationship with another supplier. Our failure to develop another relationship with a different supplier will significantly affect our ability to generate significant revenues. Four customers account for a majority of our revenue, and the loss of those customers would result in a loss of a significant amount of our revenues. Approximately 93% of our revenue was generated by four customers that were all considered to be major customers. A major customer is one that represents at least 10% of our revenue.If we were to lose any of those major customers, we would lose a significant amount of our revenues. We may not be able to compete effectively with other resellers, manufacturers and wholesalers of animal feed. The animal feed industry is significantly competitive. We have competitors that have been providing traditional animal feed, including chicken pre-mix, for many years and have more resources than we do. Many of those competitors have significantly greater financial, human and marketing resources than we have. As a result, these competitors may be able to devote greater resources to the development, promotion, sale and support of their products than we do. If we do not compete effectively with current and future competitors, we may be unable to secure client contracts, or we may be required to reduce our rates in order to compete effectively. This could result in a reduction in our revenues, resulting in lower earnings or operating losses. We anticipate that we may need to raise additional capital to market our products and expand our operations. Our failure to raise additional capital will significantly affect our ability to fund our proposed activities. We are currently not engaged in any sophisticated marketing program to market our products, because we lack capital and revenues to justify the expenditure. Our strategy is to negotiate distribution agreements to lower these expenses. We believe that we will need to raise $250,000 to fully implement our business plan. If we are unable to successfully execute our growth strategy, our business and future results of operations may suffer. Our growth strategy includes increasing the number of clients that we serve, selectively expanding the geographic reach of our products and broadening the scope of our products offerings. In connection with our growth strategy, we will be required to increase our sales and marketing efforts. Our growth strategy exposes us to a number of risks, including the following: · geographic expansion requires start-up costs, and often requires lower rates to generate initial business. In addition, geographic expansion may disrupt our patterns to and from and within the expanded area and may expose us to areas where we are less familiar with customer rates, operating issues and the competitive environment; · growth may strain our management, capital resources and customer service; · hiring new employees may increase training costs and may result in temporary inefficiencies as the employees learn their jobs; and · expanding our products offerings may require us to enter into new markets and compete with additional competitors. We cannot guaranty that we will overcome the risks associated with our growth. If we fail to overcome such risks, we may not realize additional revenue or profitability from our efforts and we may incur additional expenses. 4 Outbreaks of livestock disease can adversely affect sales of our products. Outbreaks of livestock diseases can significantly affect demand for our products. An outbreak of disease could result in governmental restrictions on the sale of livestock products to or from customers, or require our customers to destroy their chickens. This could result in the cancellation of orders by our customers and create adverse publicity that may have a material adverse effect on the agricultural products industry and our ability to market our products successfully. We have limited marketing and sales capabilities. Our future success depends, to a great extent, on our ability to successfully market our products. We currently have limited sales and marketing capabilities.
